         Case: 3:20-cv-00194-DAS Doc #: 28 Filed: 08/25/21 1 of 7 PageID #: 560




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION


VIRGINIA ATKINS MITCHELL                                                                             PLAINTIFF

V.                                                               CIVIL ACTION NO.:3:20-CV-194-DAS

KILOLO KIJAKAZI,
ACTING COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION                                                                    DEFENDANT


                                       MEMORANDUM OPINION


         The plaintiff, Virginia Atkins Mitchell, seeks judicial review of the Social Security

Administration’s decision denying her application for Social Security Disablilty Benefits. The

plaintiff asserts two errors on this appeal. The undersigned, having reviewed and considered the

record, briefs and oral argument and having considered the applicable regulations and case law

in this matter, affirms the decision of the Commissioner of Social Security

                                                     FACTS

         The plaintiff, Virginia Mitchell, filed for Social Security Disability benefits on March 8,

2018, alleging onset of disability commencing on May 14, 2010. The plaintiff alleges she has

been disabled due to back problems exacerbated by a work injury. Her date last insured (DLI) is

December 31, 2014, so the plaintiff’s disability must be established as of that date.

         The Social Security Administration denied the claim initially and on reconsideration.

Following a hearing, the ALJ issued an unfavorable decision on July 2, 2019. (Dkt. 13 p. 46-

57).1 The Appeals Council denied the request for review, and this timely appeal followed.



1
 The administrative record is Docket 13 Unless otherwise indicated, all references are to the administrative record.
The page cites are to the court’s numbering system, rather than the administrative numbering.

                                                          1
        Case: 3:20-cv-00194-DAS Doc #: 28 Filed: 08/25/21 2 of 7 PageID #: 561




       The ALJ determined Mitchell had the following severe impairments: lumbar

degenerative disc disease, status-post lumbar spine surgeries for level L4-L5, L4-5 and L2-5

(February 2011 and September 2014); arthralgia of the hips; and lumbar stenosis. The ALJ found

she retained the residual functional capacity (RFC) to perform a limited range of light work but

was restricted to standing and walking only four hours in an eight-hour workday. He found she

could sit six hours per workday. Mitchell has past relevant work experience as an assistant

director and director of a daycare center, which is sedentary skilled work, though performed by

the plaintiff at a light level. She also had past work as a secretary which is sedentary skilled

work. She also had past work experience as a teacher aide which is light, semi-skilled work.

Based on vocational expert testimony, the ALJ found Mitchell could return to any of her past

relevant work.

                                            ANALYSIS

       The plaintiff asserts two errors on appeal. Mitchell argues the ALJ erred in failing to

include all her limitations within the RFC and that the ALJ misrepresented the totality of the

findings of the plaintiff’s MRI.

                                       1.   The ALJ’s Decision

       The plaintiff first argues the ALJ assessed an RFC that fails to include all her limitations.

She testified that she became disabled because of her spine impairments which were exacerbated

by a work injury on May 14, 2010. She had back surgery in 2011 which she testified was done

incorrectly. She said she suffered many falls after this surgery and used a walker every day until

after her second surgery in 2014. She also testified that she could walk 150 steps, sit for 20

minutes, stand for 30 minutes, and lift 5 pounds.



                                                  2
        Case: 3:20-cv-00194-DAS Doc #: 28 Filed: 08/25/21 3 of 7 PageID #: 562




       The ALJ, however, found that while the medical evidence showed Mitchell had

limitations, the evidence did not support her testimony about the intensity, persistence and

limiting effects of her spinal problems. Mitchell began having intermittent back pain in 2008 and

reported that she slipped at work which caused worsening pain. An MRI showed moderate

stenosis at L4-5, mild to moderate stenosis at L3-4, degenerative facet disease at L4-5 with disc

prolapse, causing neurogenic stenosis at L4-5, and a slight subluxation at L4-5. The ALJ found

this MRI would support the restricted light RFC but no more. He found the medical records did

not support a medical need for an assistive device given the many findings of normal strength in

her examinations. The ALJ noted that when Mitchell began treatment with Dr. Timothy Bassett,

an orthopedic specialist, she reported pain and had a positive straight leg raising test, but she was

more comfortable in a forward flexed position, indicating to the ALJ that she did not have

postural limitations. After her March 2011 lateral recess decompression and fusion surgery at

L3-5, x-rays showed good alignment and positioning and no abnormalities other than sacroiliac

tenderness. A June 20111 examination was normal except for decreased pulses in the left leg.

The ALJ found the fact that an antalgic gait noted on August 18, 2011, supported the four-hour

limit on standing and walking, but because she was progressing well in physical therapy and

even doing planks at that time, he found that greater limits were not shown. Mitchell’s doctor

reviewed an August 2011 MRI and opined he did not see anything specific to the spine that

concerned him. A September 2011 examination found normal reflexes and muscle strength in all

muscle groups and good ambulation, which the ALJ noted contradicted the plaintiff’s claim

about the severity of her symptoms. Bassett did not find any significant findings on examination

to back up or explain her complaints of frequent falling. Though specifically requested by

Mitchell, Bassett did not prescribe a rolling walker or other assistive device.



                                                  3
        Case: 3:20-cv-00194-DAS Doc #: 28 Filed: 08/25/21 4 of 7 PageID #: 563




        The ALJ noted there were no treatment records between September 2011 and June 2014,

which supports finding that her condition was not as severe as she testified.

        In June 2014, the plaintiff returned to the orthopedist who found no abnormalities other

than diminished reflexes at the knees and ankle, which the ALJ again notes support the four-hour

standing and walking limitation. The ALJ found that Mitchell’s 5/5 strength and intact sensation

argued against greater limitations. The findings were the same in August 2019. Imaging showed

maintained sacroiliac joints and mild degenerative changes in both hips, but a worsening of her

lateral-listhesis, leading to a second fusion surgery at L2-5.

        Post follow-up care showed she was happy with her progress with some minimally

bothersome on and off muscle cramps but was able to do her activities of daily living without

pain. Her strength was 5/5 throughout without neurological deficits. She continued to do well

and her back and leg pain was improving. The ALJ again notes these findings support the RFC

but not the plaintiff’s subjective complaints. This was the last treatment before Mitchell’s date

last insured.

        The ALJ also discussed a 2017 MRI -- well after the DLI -- which showed mild

multilevel degenerative disc disease, but no canal or foraminal stenosis, except a suggestion of

some foraminal stenosis on the left at L-5-S1. She was fully ambulatory though she had a

slightly antalgic gait, and lumbar epidural steroid injections provided almost complete pain

relief. The ALJ also noted significant improvement after her 2014 surgery.

                        2. Did the ALJ Fail to Account for all Limitations

        The plaintiff argues the ALJ should have at least considered a closed period of disability

ending after her second surgery in 2014, given her improvement after the second surgery. The

ALJ, however, expressly considered the medical records and findings before the second surgery.



                                                  4
        Case: 3:20-cv-00194-DAS Doc #: 28 Filed: 08/25/21 5 of 7 PageID #: 564




For example, he found the opinions of the DDS physician only partially persuasive. This

physician found Mitchell could perform light work, but the ALJ found because Mitchell had a

slightly antalgic that she should be restricted to standing/walking for only four hours of eight.

But because her early medical records indicated she was more comfortable flexing forward, the

ALJ rejected the postural limitations suggested by the DDS physician. The plaintiff cites to

records of her subjective symptoms and to her reports of repeated falls. Mitchell also argues that

the ALJ failed to consider her need for an assistive device to aid in walking. The court does not

see any error in the ALJ’s finding that she did not need the rolling walker. Mitchell expressly

sought a prescription for it from her treating physician who did not issue a prescription. The

doctor’s failure to respond to the request for a prescription provides evidence to support the

ALJ’s determination that it was not medically necessary. Furthermore, her reported falls, which

could indicate she needed an assistive device, was not corroborated by the medical evidence.

The DDS physician reported the treating physician’s physical examination “did not find any

significant findings to back up her subjective complaints of frequent falling.” (R. 54, 412. Ex

4F/5). While the records could support findings more favorable to Mitchell than those assessed

by the ALJ, the court finds substantial evidence supports the RFC and must affirm.

                                   Consideration of MRI Tests

       Mitchell argues the ALJ has picked only those parts of the evidence that support denying

the claim citing Loza v. Apfel, 219 F.2d 378 (5th Cir. 2000). The ALJ, she urges the court, has

discounted her spinal impairment in finding she could walk and stand for four hours because of

“mild and moderate findings on medical imaging of the lumbar spine with two surgeries.” (R.

53). She says that the ALJ’s decision misrepresents the seriousness of the findings by only

stating “magnetic resonance imaging (MRI) of the lumbar spine showed moderate stenosis at L4-



                                                 5
        Case: 3:20-cv-00194-DAS Doc #: 28 Filed: 08/25/21 6 of 7 PageID #: 565




5, mild to moderate stenosis at L 3-4, degenerative facet disease at L4-5 with disc prolapse

causing neurogenic stenosis at L4-5 and slight subluxation at L4-5.” (R.51) Mitchell does not

think this a fair statement of the MRI findings because it failed to include the following findings

from the MRI report:

       Scoliosis involves the lumbar spine. There is evidence of previous fusion at the
       L4-5 level. In addition, there is evidence of previous laminectomy at L3-4 to L5-
       S1. Prominent epidural scar surrounds the thecal sac at L3-4 level and this causes
       spinal stenosis at this level. In addition, there is prominent bilateral foraminal
       stenosis at the L2-3 level due to facet hypertrophy. (Plaintiff’s brief p. 9)

       The court is not sure that the difference in language is significant. Mitchell’s

orthopedist interpreted the MRI as showing moderate stenosis at one level and mild to

moderate stenosis at another level. (R. 419) Furthermore, the ALJ’s decision quoted the

above language from the MRI elsewhere in the opinion almost verbatim. He said, “On

August 30, 2011, a lumbar spine MRI showed an epidural scar at L3-4 causing thecal sac

narrowing, bilateral foraminal effacement of L2-3 due to facet hypertrophy, and scoliosis

with surgical change.”(R. 52) The ALJ went on to note Dr. Bassett records show the

doctor had not seen anything specific in the spine to be particularly concerned about and

had noted Mitchell had no direct nerve compression. (R.52 citing to R. 413)

       The ALJ clearly reviewed the MRI, but he also found more severe limits were not

justified because clinical examinations in 2011 had mostly normal findings; there was

then a three-year gap in treatment; and when Mitchell resumed treatment in 2014, she

again had largely normal findings. (R. 53). The ALJ’s formulation of the RFC also relied

in part on the opinion the DDS physician. This physician reviewed the MRI and found

the plaintiff could perform light work, meaning she could stand and walk six of eight




                                                 6
        Case: 3:20-cv-00194-DAS Doc #: 28 Filed: 08/25/21 7 of 7 PageID #: 566




hours. The ALJ, looking at the noted antalgic gait, restricted Mitchell to standing and

walking no more than four hours.

       The ALJ appears to have considered all the evidence in the record and has

explained in some detail how and why he arrived at the RFC. Because he points to

specific evidence to support his findings, even though there is also evidence that would

support an even more restricted RFC, the court finds that the RFC and the decision are

supported by substantial evidence and must therefore be affirmed.

       THIS the 25th day of August 2021.




                                             /s/ David A. Sanders
                                             U.S. MAGISTRATE JUDGE




                                                 7
